Citation Nr: 1505648	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for pseudofolliculitis barabae (PFB).

3.  Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from August 1978 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's knee disorder was originally claimed as bilateral knee strain.  During the pendency of the appeal, service connection was granted for the right knee.  Therefore, the issue involving the right knee is no longer on appeal and thus not before the Board.  The bilateral knee strain has therefore been recharacterized as a left knee disorder.  

On August 12, 2014, the Veteran presented sworn testimony during a video hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  At the August 2014 Board hearing, which was prior to the promulgation of a decision in the appeal for service connection for sleep apnea, the Veteran withdrew the appeal. 

2.  The Veteran's PFB is related to service.  

3.  The Veteran's left knee disorder is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for sleep apnea have been met.  3 8 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1131 (2013); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1154 (2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  

At his August 2014 Board hearing, the Veteran communicated that he was withdrawing his appeal for entitlement to service connection for sleep apnea.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to service connection for sleep apnea is dismissed. 



Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012);                        38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in April 2011 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records and private treatment reports identified by the Veteran.

VA also satisfied its duty to obtain a medical examination.  In July 2011 and August 2012, VA provided the Veteran medical examinations to evaluate his bilateral knees and PFB.  The examinations were adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)  The RO did provide a clarifying opinion in September 2012 for the August 2012 VA examination.  However, the adequacy of the August 2012 exam was not at issue.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. 113.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).

PFB

The Veteran is seeking service connection for PFB.  He asserts that he began experiencing PFB shortly after he began shaving in Marine Corps boot camp and that he continues to be troubled by PFB.  (see Correspondence received September 13, 2012).  The Veteran's service treatment records show numerous complaints and attempts at treatment for this condition from December 1979 through January 1980.  The Veteran was issued "no shave chits", prescribed topical hydrocortisone cream, and was put on a PFB profile for several weeks that, unfortunately, did not improve his condition.  The Veteran medically separated from the Marine Corps in May 1980 due to his PFB.  

At the August 2014 hearing, the Veteran testified that he attempts to maintain a low profile beard and that anytime he shaves cleanly through, he breaks out with PFB.  The Veteran submitted pictures of his PFB in November 2011 and they are associated with the claims file.  However, their quality is such that it is difficult to determine the nature and extent of the claimed condition.  
Lay statements submitted in April 2011 and March 2012 by the Veteran's barber and his brother attest to the Veteran's PFB condition.  The Veteran's barber stated that he had been the Veteran's barber for over 15 years and that he had tried several treatments for PFB without success.  The barber stated that the Veteran's only option was to wear a beard in an attempt to keep the irritation to a minimum.   

The Veteran was afforded a VA examination in August 2012 to determine the nature and etiology of his claimed skin condition, PFB.  The examiner noted the 1978 PFB diagnosis and that the Veteran was free of scarring, other visible skin conditions, and other skin diseases.  The examiner noted that the Veteran had not had any treatments or procedures other that systemic or topical medications in the past 12 months.  The examiner remarked that the Veteran must keep a short beard to avoid the formation of pustules.  The examiner did not note a current diagnosis of PFB.  

Following the August 2012 hearing, the Veteran submitted additional evidence from the Jackson VA Outpatient Clinic.  In an encounter note dated August 18, 2014, the Veteran called and requested a dermatology consult for his PFB, describing his symptoms.  The Veteran was told he would have to see Dr. C. W. before the consult would be ordered.  Dr. C. W. reviewed the Veteran's presentation of symptoms and noted the Veteran was describing PFB, and there is no specific treatment for the condition other than prevention.  The doctor further noted that the outbreaks usually resolve themselves and medication is not effective.   

The Board finds that the Veteran's current PFB is related to service.  He was treated almost continuously in service for PFB, and he was separated from service because of PFB.  He testified and his barber stated that PFB has been and continues to be a problematic condition.  His brother also stated that the Veteran began experiencing PFB for the first time in the Marine Corps.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his current PFB is related to service.  

Left Knee Disorder

In addition to PFB, the Veteran is seeking service connection for a left knee disorder.  The Veteran asserts that he injured his knee while training during active duty service and that his claimed current knee problems are related to active duty service.  (see statement in support of claim dated March 28, 2012).  The Veteran's service treatment records indicate the Veteran reported to sick call with knee pain in September 1978 and March 1980.  The Veteran was assessed to have mild ligament strain in September 1978 and on March 7, 1980.  On March 11, 1980 slight crepitus was noted in the bilateral knees along with reported bilateral knee pain.  The March 11, 1980 doctor's impression was that the Veteran was suffering from mild patellafemoral arthralgias and prescribed Motrin and local heat.  Although during that medical visit the Veteran stated that he had pain using stairs off and on since high school and the Veteran reported "trick or locked knee" on his service entrance report of medical history, no knee abnormalities were noted during the Veteran's service entrance examination.  

The Veteran was provided a VA examination for bilateral knee strain in July 2011.  The VA examiner noted the Veteran's medical history and reviewed the claims file.  The examiner noted left knee crepitus along with clicks and snaps.  The examiner noted left knee flexion to 120 degrees and objective evidence of pain with active motion on the left side.  X-rays from July 2011 indicated an unremarkable left knee.  The VA examiner opined it was less likely than not that the Veteran's current knee disorder was a result of his military service.  The examiner further opined that the natural process of aging results in the development of degenerative changes in all joints of the body, and that medical literature supports the natural aging process of the joints.  

In statements received in March 2012, the Veteran's brother indicated that the Veteran's knee problem and limited mobility can be related to infantry training, and Dr. S. G. provided a letter in which he stated that after a review of the Veteran's medical records, service medical records, and VA letter it is at least as likely as not that the Veteran's current left knee condition is linked to the Veteran's active duty service.  However, Dr. S. G. provided no rationale for his opinion.  

Nevertheless, the Veteran was provided with another VA examination for his knees in August 2012.  The VA examiner reviewed the Veteran's medical history and the claims file noting diagnoses of bilateral knee strain in 1979 and right knee DJD in 2012.  The examiner noted left knee flexion of 115 degrees with no objective evidence of painful motion.  The examiner noted no limitation of extension of the left knee and no evidence of painful extension.  Repetitive post-test left knee flexion increased to 120 degrees.  No functional loss or impairment of the knee and lower leg was noted, strength was normal, and there was no tenderness or pain upon palpation.  The Veteran's stability was normal, there was no evidence of recurrent patellar subluxation, and the Veteran was negative for any meniscal conditions.  The VA examiner noted right knee DJD and unremarkable left knee.  However, the August 2012 examiner opined that it was at least as likely as not that the Veteran's bilateral knee condition was incurred in or caused by active duty service merely stating that the wear and tear on the Veteran's knees during service is the likely cause of the DJD of the knees.  

As DJD was only indicated in the right knee by X-ray, a clarifying opinion was requested in September 2012.  The reviewing examiner stated the August 2012 VA examiner's opinion was incorrect as it erroneously attributed DJD to the left knee and the X-ray's only indicated DJD was present in the right knee.  The X-ray of the left knee did not indicate DJD.  

The VA examinations consistently and objectively describe the functionality of the Veteran's left knee; therefore the Board affords them great probative weight.  Both VA examinations and the corresponding clarifying VA opinion are in agreement that the X-rays indicate an unremarkable left knee and that no DJD is present in the left knee.  Although the Veteran subjectively reported pain in both examinations and pain was objectively noted in the July 2011 exam, pain, in and of itself, is not a disability.  Objective testing revealed only minor limitation in flexion of the left knee.  While the Veteran did report infrequent episodes of locking in the July 2011 exam, no subluxation, or instability was noted.  All other objective testing indicated a normally operating, aging knee with no functional impairment or limitation.  Thus, there is no current disability of the left knee.  Absent proof of a disability, there can be no valid claim.  Brammer, at 225.  

Turning to the private medical opinion, the Board affords little probative weight to the March 2012 Dr. S. G. opinion that the Veteran's bilateral knee disorder is related to active duty service.  Dr. S. G. fails to identify a current disability or provide sufficient rationale for his opinion.  Further, his opinion fails to address the extended period of time between the Veteran's separation from service and first reported symptoms any knee disorder, or the degenerative changes of the joints that result from the natural aging process.  Thus, the Board affords Dr. S. G.'s opinion little probative weight.  

Similarly, the March 2012 statement from the Veteran's brother is of little value as the Veteran's brother is not competent to conclude that any left knee pain the Veteran experiences now was caused by infantry training.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran and his brother are competent to report symptoms experienced and observed because this requires only personal knowledge as it may be perceived through the senses.  Layno, 6 Vet. App. at 470.  They are, however, not competent to identify a specific nature and etiology of the Veteran's left knee symptoms, as that determination is a complex medical question and lay persons lacks the requisite medical expertise.  

Competent and credible evidence concerning the nature and extent of the Veteran's alleged left knee disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address principles of service connection that apply in this case, i.e., whether there is a current disability.  The Board emphasizes that there no credible lay or medical evidence substantiating that the complained of left knee symptoms are the result of an underlying and identifiable malady, pathology, or disease process. The examiner has the requisite medical expertise to render a medical opinion regarding the nature and etiology of the presented symptoms and had sufficient facts and data on which to base the conclusion.  The Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the lay observations.  

The Board finds the VA medical examinations more probative than both the lay statement and the letter from Dr. S. G. and thus finds that the VA examinations provide a clearer and more accurate picture of the Veteran's current symptomatology.  Therefore, the Board finds that the Veteran does not currently have a left knee disability.  

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection is denied.





	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.  

Service connection for pseudofalliculitis barbae is granted, subject to the laws and regulations governing payment of monetary benefits. 

Service connection for a left knee disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


